 

 

 

USDC SGNY

 

 

 

 

 

 

 

DOCUMENT .
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: “4 G
SANTIAGO GONZALEZ, =x
Plaintiff,
- against - ORDER
UNITED STATES, 19 CV 2747 (AT) (KNE)
Defendant.
we eee ene enn eee eee ee mee eee eee een ee x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Please be advised that the settlement conference scheduled in the above-captioned action for

December 4, 2019, at 2:30 p.m., shall be held in courtroom 20A, 500 Pearl Street, New York, New

 

York.
Dated: New York, New York SO ORDERED:
December 3, 2019
Covi <t haya l Arf
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
